21-985-cr
     United States v. Vaughan


                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                           SUMMARY ORDER

     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.
     CITATION TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1,
     2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1.
     WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS
     COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION ASUMMARY ORDER@).
     A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON
     ANY PARTY NOT REPRESENTED BY COUNSEL.

 1         At a stated term of the United States Court of Appeals for the Second Circuit,
 2   held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the
 3   City of New York, on the 21st day of September, two thousand twenty-two.
 4
 5          PRESENT: ROSEMARY S. POOLER,
 6                           RAYMOND J. LOHIER, JR.,
 7                           ALISON J. NATHAN,
 8                                   Circuit Judges.
 9          ------------------------------------------------------------------
10          UNITED STATES OF AMERICA,
11
12                          Appellee,
13
14                    v.                                                         No. 21-985-cr
15
16          BRENDAN VAUGHAN,
17
18                           Defendant-Appellant.
19          ------------------------------------------------------------------
 1         FOR DEFENDANT-APPELLANT:                        Michael K. Burke, Hodges
 2                                                         Walsh & Burke, LLP, White
 3                                                         Plains, NY
 4
 5         FOR APPELLEE:                                   Sam Adelsberg, Stephen J.
 6                                                         Ritchin, Assistant United
 7                                                         States Attorneys, for Damian
 8                                                         Williams, United States
 9                                                         Attorney for the Southern
10                                                         District of New York, New
11                                                         York, NY

12         Appeal from a judgment of the United States District Court for the

13   Southern District of New York (Kenneth M. Karas, J.).

14         UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED,

15   AND DECREED that the judgment of the District Court is AFFIRMED.

16         Brendan Vaughan appeals from an April 19, 2021 judgment of conviction

17   entered by the United States District Court for the Southern District of New York

18   (Karas, J.) after a guilty plea to three counts of transmitting a threat in interstate

19   commerce, in violation of 18 U.S.C. § 875(c). The charges stemmed from three

20   messages that Vaughan sent to his high school classmates threatening a school

21   shooting. After holding an evidentiary hearing during which expert witnesses

22   testified about Vaughan’s mental health, the District Court imposed an above-



                                                2
 1   Guidelines sentence of 60 months’ imprisonment. We assume the parties’

 2   familiarity with the underlying facts and the record of prior proceedings, to

 3   which we refer only as necessary to explain our decision to affirm.

 4         Vaughan challenges his sentence as procedurally and substantively

 5   unreasonable. We review a sentence for procedural and substantive

 6   reasonableness under a “deferential abuse-of-discretion standard.” United States

 7   v. Castillo, 896 F.3d 141, 148 (2d Cir. 2018) (quotation marks omitted); see Gall v.

 8   United States, 552 U.S. 38, 41 (2007). As relevant here, “[t]he procedural inquiry

 9   focuses primarily on the sentencing court’s compliance with its statutory

10   obligation to consider the [18 U.S.C. § 3553(a)] factors,” while “the substantive

11   inquiry assesses the length of the sentence imposed in light of [those] factors.”

12   Castillo, 896 F.3d at 148 (quotation marks omitted). “In reviewing a sentence, we

13   will not overturn the district court’s findings of fact unless they are clearly

14   erroneous.” United States v. Norman, 776 F.3d 67, 76 (2d Cir. 2015).

15         Vaughan argues that his sentence was procedurally unreasonable because

16   the District Court failed to “consider [a]utism as a mitigating factor” in

17   conducting its analysis under Section 3553(a). Appellant’s Br. 12. This argument


                                               3
 1   is belied by the record. The District Court listened to three days of testimony

 2   regarding Vaughan’s mental health and discussed autism, among other

 3   diagnoses. See App’x 676–81. Ultimately, the District Court concluded that “the

 4   seriousness of the criminal conduct, the[] [risk of] future danger, [and] the impact

 5   to the victims and to the community,” id. at 685, weighed in favor of a 60-month

 6   sentence. To the extent that Vaughan argues that the District Court should have

 7   placed greater emphasis on his autism diagnosis, we decline to disturb the

 8   District Court’s weighing of the Section 3553(a) factors, which was firmly

 9   committed to its discretion. See United States v. Capanelli, 479 F.3d 163, 165 (2d

10   Cir. 2007) (per curiam).

11         Vaughan also contests the District Court’s assessment of the expert

12   testimony presented in an evidentiary hearing conducted pursuant to United

13   States v. Fatico, 603 F.2d 1053 (2d Cir. 1979). He maintains that the District Court

14   should have discounted the testimony of Dr. Sarah Klagsbrun, a psychiatrist who

15   treated Vaughan and diagnosed him with antisocial personality disorder in

16   addition to autism. We are not persuaded. The District Court offered

17   compelling reasons for crediting Dr. Klagsbrun’s testimony, including her


                                              4
 1   credentials, the fact that she appeared “highly credible,” and the fact that, unlike

 2   the defense’s experts, “she had a chance to observe Mr. Vaughan over a period

 3   of” many months. App’x 678; see id. at 679 (noting that one of Vaughan’s expert

 4   witnesses “spent only three hours with Mr. Vaughan”). We decline to second-

 5   guess the District Court’s assessment of Dr. Klagsbrun’s credibility, which is

 6   entitled to “special deference.” See United States v. Beverly, 5 F.3d 633, 642 (2d

 7   Cir. 1993). On a related note, Vaughan also suggests that the District Court did

 8   not adequately consider the expert report submitted by Dr. Kate Termini, a

 9   defense witness. In fact, the District Court reviewed Dr. Termini’s report “a

10   couple of times,” but determined that “Dr. Klagsbrun was in the best position of

11   the [experts] to evaluate Mr. Vaughan.” App’x 677. That determination is

12   entitled to substantial deference, and we identify no error in it. See Norman, 776

13   F.3d at 78.

14         Vaughan argues that his sentence was substantively unreasonable because

15   it failed to account for his “immediate need for mental health treatment” and

16   “years of bullying.” Appellant’s Br. 10. This argument likewise finds no support

17   in the record. In evaluating the Section 3553(a) factors, the District Court


                                              5
 1   acknowledged both “that Mr. Vaughan’s mental health history [was] at the

 2   forefront of the analysis” and that there was “no question Mr. Vaughan was born

 3   with certain features that led to him being bullied.” App’x 675–76. It

 4   nevertheless concluded that an above-Guidelines sentence was warranted in

 5   view of the seriousness of Vaughan’s conduct, which included threatening his

 6   classmates, researching how to get a gun, putting together a “kill list,”

 7   telephoning the Assistant United States Attorney assigned to his case “and

 8   blurt[ing] out his wife’s maiden name,” and generally exhibiting “an overall

 9   fascination with school shooters.” Id. at 681–86. The District Court also

10   emphasized the need for the sentence to promote respect for the law. See id. at

11   684 (“People can’t think they can make those types of threatening statements and

12   there not be a serious consequence.”). We “set aside a district court’s substantive

13   determination only in exceptional cases where the trial court’s decision cannot be

14   located within the range of permissible decisions.” Norman, 776 F.3d at 86

15   (quotation marks and emphasis omitted). This is not such a case, and the District

16   Court’s decision to impose an above-Guidelines sentence was within its

17   discretion.


                                              6
1         We have considered Vaughan’s remaining arguments and conclude that

2   they are without merit. For the foregoing reasons, the judgment of the District

3   Court is AFFIRMED.

4                                        FOR THE COURT:
5                                        Catherine O’Hagan Wolfe, Clerk of Court




                                            7